                                Case 4:18-cv-01044-HSG Document 263-3 Filed 08/20/19 Page 1 of 3



               1         Ann McFarland Draper (Bar No. 065669)
                         courts@draperlaw.net
               2         Draper Law Offices
                         75 Broadway, Suite 202
               3         San Francisco, California 94111
                         Telephone:    (415) 989-5620
               4
                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
               5         Kevin P.B. Johnson (Bar No. 177129)
                         kevinjohnson@quinnemanuel.com
               6         Andrea Pallios Roberts (Bar No. 228128)
                         andreaproberts@quinnemanuel.com
               7         555 Twin Dolphin Drive, 5th Floor
                         Redwood Shores, California 94065-2139
               8         Telephone:    (650) 801-5000
                         Facsimile:    (650) 801-5100
               9
                         Ed DeFranco (Bar No. 165596)
              10         eddefranco@quinnemanuel.com
                         51 Madison Avenue, 22nd Floor
              11         New York, NY 10010
                         Telephone:   (212) 849-7000
              12         Facsimile:   (212) 849-7100

              13         John E. Nathan (Pro Hac Vice)
                         jnathan155@yahoo.com
              14         John E. Nathan LLC
                         1175 Park Avenue
              15         New York, NY 10128
                         Telephone:    (917) 960-1667
              16
                         Attorneys for Defendants and Counterclaimants
              17
                                                        UNITED STATES DISTRICT COURT
              18
                                           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              19                TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
                                corporation, DORIS A. KAELIN, in her
              20                capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANDREA PALLIOS
                                TECHSHOP, INC.,                              ROBERTS IN SUPPORT OF DEFENDANTS’
              21                                                             OPPOSITION TO PLAINTIFF’S MOTION
                                                  Plaintiff,                 FOR ATTORNEY’S FEES AND COSTS
              22
                                      v.                                   Hearing Date: November 7, 2019
              23                                                           Time: 2:00 pm
                                DAN RASURE et al.                          Judge: Haywood S. Gilliam, Jr.
              24
                                                 Defendants.
              25
                         ______________________________________
              26
                         AND RELATED COUNTERCLAIMS
              27

              28

                                                                         -1-            Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/11033676.1   (d (
                                           ROBERTS DECLARATION RE. PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
                          Case 4:18-cv-01044-HSG Document 263-3 Filed 08/20/19 Page 2 of 3



               1                I, Andrea Pallios Roberts, declare as follows:

               2                1.      I am an attorney at law duly licensed to practice law in the State of California. I

               3         am an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel of record for

               4         Defendants and Counterclaimants (“Defendants”). I have personal knowledge of the facts stated

               5         herein and, if called as a witness, could and would testify thereto.

               6                2.       On May 10, 2019, I sent an email to multiple attorneys representing Ms. Doris

               7         Kaelin and the bankrupt TechShop estate, including TechShop’s trial counsel in this case, James

               8         Pistorino. That email provided notice that Defendants would be seeking sanctions, including

               9         attorneys’ fees and costs, against Ms. Kaelin in her personal capacity. None of the attorneys to

              10         whom I directed the email voiced any objection to that notice until the instant motion was filed by

              11         TechShop’s trial counsel.

              12                3.      Attached as Exhibit 1 is a true and correct copy of the email I sent to Ms. Kaelin’s

              13         counsel on May 10, 2019.

              14                4.      On Tuesday, June 4, 2019, counsel for Mr. James Newton informed me that Mr.

              15         Newton’s child would be graduating from high school on Friday, June 7, 2019, and requested that

              16         the witness’ schedule be accommodated. The following day, I informed Plaintiff’s counsel

              17         verbally in court that Defendants may need to change their witness order to accommodate Mr.

              18         Newton’s schedule, and indicated that I would let Plaintiff’s counsel know if that was the case as

              19         soon as possible. After court that day, I learned that, because of the time of the graduation, Mr.

              20         Newton could not be in court at all on Friday, June 7. Accordingly, I advised Plaintiff’s counsel
              21         by email that Mr. Newton would need to testify before Mr. Rasure to accommodate Mr. Newton’s

              22         schedule. Plaintiff objected. Because Plaintiff objected, I informed Plaintiff’s counsel that

              23         Defendants would need to seek advice from the Court, and Defendants included the issue in their

              24         evidentiary brief due that night.

              25

              26
              27

              28

                                                                    -2-            Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/11033676.1                ROBERTS DECLARATION RE. PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
                         Case 4:18-cv-01044-HSG Document 263-3 Filed 08/20/19 Page 3 of 3



               1                I declare under penalty of perjury under the laws of the United States of America that the

               2         foregoing is true and correct. Executed on August 20, 2019 at Redwood Shores, CA.

               3

               4                                                                     /s/ Andrea Pallios Roberts
                                                                                       Andrea Pallios Roberts
               5

               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20
              21

              22

              23

              24

              25

              26
              27

              28

                                                                   -3-            Case No. 4:118-CV-01044-HSG (JCS)
08876-00001/11033676.1               ROBERTS DECLARATION RE. PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
